Citation Nr: 1400742	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for status post sprain, right knee, with degenerative arthritis (right knee disability).

2.  Entitlement to a disability evaluation in excess of 10 percent for status post sprain, left knee, with degenerative arthritis (left knee disability).

3.  Entitlement to a disability evaluation in excess of 10 percent for status post sprain of the left ankle with degenerative changes (left ankle disability).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran appealed the decision.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The issues of entitlement to an increased evaluation for a right knee disability and entitlement to an increased evaluation for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran's left ankle disability has manifested by degenerative changes with marked limitation of motion with pain. 

2. The Veteran's left ankle disability has not manifested by ankylosis, malunion of the os calcis or astralgus, or astragalectomy.



CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for status post sprain of the left ankle with degenerative changes, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270-5274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

In correspondence dated September 2010, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated September 2010 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied. 

VA's duty to assist under the VCAA includes helping the Veteran obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records are in the claims file.  Additionally, outpatient clinical records from various VA facilities are of record, including treatment records from VAMCs in Fayetteville and Durham, North Carolina, as requested by the Veteran in the June 2011 Notice of Disagreement.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R.   § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran a VA examination in January 2011.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an increased rating claim, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will, thus, consider entitlement to "staged ratings" in this case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40 (2013), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2013), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The Board has evaluated the Veteran's disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).

Left Ankle Disability

The Veteran contends his status-post sprain of the left ankle with degenerative changes is more disabling than contemplated by the current 10 percent disabling evaluation.

The Veteran's left ankle disability has been evaluated under Diagnostic Code 5271, which provides ratings based on limitation of range of motion of the ankle.  See supra 38 C.F.R. §§ 4.27; 4.71a, Diagnostic Code 5271 (2013).  Diagnostic Code 5271 provides that "moderate" limitation of motion of the ankle warrants a 10 percent rating; "marked" limitation of motion warrants a 20 percent rating.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Other diagnostic codes for disabilities of the ankle follow.  Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2013).  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2013).

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The January 2011 VA examination report showed that the Veteran reported experiencing symptoms in his left ankle of pain, stiffness, giving of way, instability, weakness, and decreased speed of joint motion.  The Veteran also reported severe flare-ups of arthritis on a weekly basis, with episodes lasting one to two days; walking too far precipitated flare-ups while Percocet alleviated them.  The Veteran also reported that flare-ups of his arthritis limited his ability to stand to periods of 15 to 30 minutes, and limited his ability to walk distances of more than a quarter mile.  On examination the Veteran's left ankle was found to have edema, tenderness, pain at rest, and abnormal motion; however, ankle instability and tendon abnormality were not indicated.  On evaluation, left dorsiflexion was noted as 0 to 3 degrees, and left plantar flexion was noted as 0 to 30 degrees; the examiner observed evidence of pain with active motion on the left side.  Right dorsiflexion was noted as 0 to 18 degrees, and right plantar flexion was noted as 0 to 40 degrees; the examiner also observed evidence of pain with active motion on the right side.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitations were indicated.  Ankle ankylosis was not found on examination.  X-rays revealed degenerative changes in the left ankle.  The examiner concluded by rendering a diagnosis of degenerative joint disease of the left ankle.  She noted that the impact of the disability on the Veteran's occupational activities included decreased mobility, problems with lifting, and pain.  With respect to the effects of the ankle disability on the Veteran's usual daily activities, the examiner noted that the ankle disability prevented the Veteran from exercising, playing sports, and recreating, had a moderate impact on his ability to do chores, shop, travel, and had mild effects on his ability to bathe and drive. 

An August 2012 rheumatology outpatient note indicated the Veteran experienced mild edema bilaterally in his ankles, with the edema greater in the right ankle than the left.  The note also indicated the Veteran reported some ankle swelling and pain, but did not indicate which ankle exhibited those symptoms; the note further indicated the symptoms resolved shortly thereafter.

As noted above, the Veteran has degenerative changes in the left ankle which can be rated under Diagnostic Code 5003; however, a rating under that code is based upon limitation of motion in cases where there is a non-compensable rating.  The Board finds that Diagnostic Code 5271 is the most appropriate diagnostic code.  A review of the evidence demonstrates that the Veteran's left ankle disability has manifested by pain and some limitation of motion, symptoms contemplated by Diagnostic Code 5271.  Diagnostic Codes 5270 and 5272 require ankylosis of the joint, meaning that the joint is fixed in a particular position.  As indicated above, the Veteran has retained motion in his ankle and ankylosis was not found upon examination of the Veteran's ankle; therefore there has been no showing of ankylosis.  Similarly, Diagnostic Codes 5273 and 5274 do not apply as the record contains no evidence indicating the Veteran has a malunion of the os calcis or astragalus or an astragalectomy.  Thus, Diagnostic Code 5271 is the most applicable diagnostic code in this case.

Regarding the Veteran's presently assigned 10 percent rating, the January 2011 VA examination indicated that the Veteran's left dorsiflexion was 0 to 3 degrees, and left plantar flexion was 0 to 30 degrees; right dorsiflexion was 0 to 18 degrees, and right plantar flexion was noted as 0 to 40 degrees.  While the Veteran's right dorsiflexion and right plantar flexion are close to the normal range of motion for the ankle, the Veteran's left dorsiflexion and left plantar flexion are significantly impaired.  Given this level of impairment of the Veteran's left dorsiflexion and left plantar flexion, the Board finds that the Veteran's disability more nearly approximates marked limitation of motion as contemplated by the 20 percent rating.

The Board notes that in order for the Veteran to substantiate a higher schedular evaluation, the only means of doing so is through Diagnostic Code 5270, as Diagnostic Codes 5271 through 5274 pertaining to the ankle offer a maximum of 20 percent.  However, that code does not apply, as it requires ankylosis of the joint, which has not been demonstrated by the record.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, the evidence of record does not indicate that the Veteran's symptoms have changed during the course of the period on appeal to warrant staged ratings.

In sum, throughout the period on appeal, the Veteran's left ankle disability has manifested by pain and limitation of motion, and more closely approximates the marked limitation of motion contemplated by a 20 percent evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2013).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's left ankle disability has manifested by degenerative changes with pain and marked limitation of motion, without additional limitations upon repetitive range of motion testing.  The current 20 percent rating contemplates these symptoms.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left ankle disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected left ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board acknowledges that the January 2011 examination indicated that the Veteran's disability resulted in partial impairment of physical activities of employment.  However, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, for status post sprain of the left ankle with degenerative changes is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran was last afforded a VA examination in January 2011.  The Veteran's June 2011 Notice of Disagreement and medical evidence of record suggest that the Veteran's bilateral knee disabilities may have worsened in severity since the last VA examination.  Thus, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's left and right knee disabilities should be obtained.  All records received should be associated with the claims file.

2.  Request the Veteran furnish all dates and places of treatment for his left and right knees.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  When the above actions have been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


